Ellington, Judge,
concurring specially.
Given existing precedent, I must concur in the judgment of the majority. However, I write separately to note my concern about the way the “unreasonable delay” element of OCGA § 5-6-48 (c) has been treated over the years. In reaching a decision about whether the delay in filing a transcript is unreasonable, the trial and appellate courts have more often than not focused their inquiry on how many days or months a transcript is tardy. See, e.g., Wagner v. Howell, 257 Ga. 801 (363 SE2d 759) (1988); Fuller v. Mayor &c. of Savannah, 193 Ga. App. 716 (389 SE2d 7) (1989); Burton v. Hamilton, 204 Ga. App. 18 (418 SE2d 398) (1992). While certainly the length of the delay is an important consideration, whether the delay prejudiced the opposing party or caused the appeal to become stale should be determinative of whether the delay was unreasonable. See Sellers v. Nodvin, 262 Ga. 205-207 (1) (a), (b) (415 SE2d 908) (1992); Jackson v. Beech Aircraft Corp., 213 Ga. App. 172, 173 (444 SE2d 359) (1994). After all, “[ijt is the policy of both appellate courts in Georgia to attempt to avoid dismissing appeals and to try to reach the merits of every case when it can be done consistent with the mandate of law.” (Punctuation omitted.) Johnson v. Daniel, 135 Ga. App. 926, 927 (1) (219 SE2d 579) (1975); Galletta v. Hillcrest Abbey West, 185 Ga. App. 20, 21 (1) (363 SE2d 265) (1987). Keeping the inquiry focused on a finding of prejudice rather than the length of the delay would be more consistent with this policy.
In this case, appellants filed their transcript more than six months late. Both the majority and the trial court concluded, without explanation, that the delay rendered the appeal “stale.” I am not convinced that a six-month delay always presumptively renders an appeal stale. Rather, in each case the length of delay should be con*550sidered against the totality of circumstances unique to that case, and the decision to dismiss the appeal should be supported by a finding of resulting inequity. Courts are perfectly capable of determining when or if a party has been prejudiced or if an injustice would result from a delay. Because a party’s significant appellate rights are subject to being lost due to the application of this technical, non-jurisdictional rule, the courts should scrutinize whether and explain how the opposing party was prejudiced before concluding the delay was unreasonable.
Decided October 28, 1999.
Salter, Shook & Craig, Mitchell M. Shook, Jason A. Craig, for Bass et al.
Weissman, Nowack, Curry & Wilco, William C. Thompson, for Healthcare Management Corporation and Mercer et al.
Jones & Smith, Julian B. Smith, Jr., Arrington & Hollowell, Mark W. Wortham, for Edge et al.